                                                                                F!    LED
                       IN THE UNITED STATES DISTRICT COURT         DEC 1  2W3                ::




                        FOR THE WESTERN DISTRICT OF TEXAS   CLER( U S OSTRCT COURT
                               SAN ANTONIO DIVISION        WESTERN DI         TE S       I


                                                           By
                                                                                       DEP        CLERK
TAMMY KIMANI                               §
Plaintiff                                  §
                                           §
V.                                         §       CIVIL ACTION NO: 5:18-cv-00112
                                           §
WAL-MART STORES TEXAS, LLC                 §
Defendant                                  §

           ORDER GRANTING PLAINTIFF'S NONSUIT WITH PREJUDICE

       On this day, the Court was presented with Plaintiff TAMMY KIMANI'S Notice ofNonsuit

with Prejudice of her claims against Defendant WAL-MART STORES TEXAS, LLC.

       The Court has been advised that Plaintiff desires to nonsuit all of her claims against

Defendant WAL-MART STORES TEXAS, LLC, with prejudice.

       The Court hereby acknowledges Plaintiff's nonsuit.

       IT IS HEREBY ORDERED that all claims by Plaintiff against Defendant, WAL-MART

STORES TEXAS, LLC, are hereby dismissed with prejudice. All costs of suit are to be borne by

the party incurring same.

       Signedthis           dayof                           ,2018.



                                                  Honorable Judge
                                                                     L,/(>i41
                                                                                /X
